Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Rejoinder of Non-Elected Withdrawn Claims: independent claims 1 and 12 are allowable. The restriction requirement between device and process, as set forth in the Office action mailed on “Requirement for Restriction/Election – 05/05/2020” , has been reconsidered in view of the allowability of claims to the elected invention of group I pursuant to MPEP § 821.04(b). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of “Requirement for Restriction/Election - 05/05/2020 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In view of the above, this office action considers claims 1-7, 11-16, and 20-22 pending for prosecution.
​
Response to Arguments
Applicant’s arguments, see pages 7-10 of Remarks, filed 1/20/2022, with respect to amended claim 1 (and therefore dependent claims 2-7, and 21-22), and amended claim 12 (and therefore dependent claims 13-16, and 20) have been fully considered and are persuasive.  
Claims 8-10, and 17-19 are being canceled by applicant. 
Reasons for Allowance
Claims 1-7, 11-16, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s a bottom light-shielding layer disposed below the transparent layer and over the substrate between the pixels, wherein a material of the bottom light-shielding layer is different from a material of the light-shielding layer” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 is deemed patentable over the prior art.
	Claims 2-7, 11, and 21-22 are allowed as those inherit the allowable subject matter from claim 1.
Regarding the independent claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method for forming an optical sensor comprising: “forming a bottom light-shielding layer below the transparent layer and over the substrate between the pixels, wherein a material of the bottom light-shielding layer is different from a material of the light-shielding layer” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 12. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 12, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 12 is deemed patentable over the prior art.
	Claims 13-16, and 20 are allowed as those inherit the allowable subject matter from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wu et al. (US 20180373945 A1; hereinafter Wu) discloses an optical device including multiple light shielding layers but it does not disclose that their material are different as recited in claim 1 and 12.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 10, 2022